 

[image_002.jpg]

 



2012 Senior Executive Incentive Plan 

 

Background and Objectives

 

The overall executive compensation strategy of The Edelman Financial Group Inc.
(“TEFG” or the “Company”) is to provide key executives with targeted total cash
pay opportunities that generally are competitive with median total cash pay
opportunities in wealth and asset management companies of similar size. The two
primary elements of the TEFG cash compensation program are base salary and the
2012 Senior Executive Incentive Plan (the “Plan” or “SEIP”). TEFG base salaries
are designed to be broadly competitive with industry standards and are used to
reward an executive’s job performance over time. All awards under the Plan are
determined and awarded at the sole discretion of the Compensation Committee of
the TEFG Board of Directors (the “Committee”).

 

The Plan provides annual incentive compensation opportunity for key executives
for achieving critical financial and other goals of and for TEFG. The following
document defines Plan eligibility, the size of potential award opportunities,
performance measurement and adjustments, form and timing of award payments,
administrative guidelines, and definitions for ongoing Plan management.

 

The Plan does not include potential equity-based awards, which are covered by
the Company’s separate Restricted Stock Unit Plan a sub-plan under the TEFG
Long-Term Incentive Plan.

 

Capitalized terms that are used but not defined in the Plan shall have the
meaning ascribed to them in the TEFG Long-Term Incentive Plan.

 

Eligibility

 

Employees who are eligible to participate in the Plan (“Participants”) will be
proposed by the Chairman of the Board, Chief Executive Officer, President, and
Chief Financial Officer of the Company (the “Plan Committee”) and approved by
the Compensation Committee at the beginning of each performance/award period.
Generally, Participants will be selected from senior executives who primarily
are responsible for the annual growth and profitability of TEFG, i.e., generally
members of the Company’s Management Committee. For 2012, eight senior officers
and executives are proposed as Participants.

 

Targeted Award Opportunities

 

At the beginning of each fiscal year, each Participant will be assigned a
targeted award opportunity proposed by the Plan Committee and approved by the
Committee that can increase or decrease in value, based on actual performance
achievement. Targeted award opportunities for Participants for 2012 are shown in
Exhibit 1. Plan targeted award opportunities may be re-defined from time to time
by the Plan Committee, as modifications are made in TEFG’s executive
compensation strategy.

 

On or before March 31, 2013, (a) each Participant’s salary rate at December 31,
2012, will be multiplied by his or her actual SEIP award percentage earned
(determined by applying the performance measures set forth below) to determine a
provisional award and (b) the provisional award will be adjusted by the ROE
adjustment (determined as set forth below), to determine the dollar value of the
award for the prior performance cycle.

 

Notwithstanding any provision of this Plan to the contrary, no Participant shall
have any legally binding right to payment of any amounts under this Plan unless
and until the Committee, in its sole discretion, determines the amount of such
Participant’s award and that such award shall be paid. Prior to such time, the
Committee, in its sole discretion, may revoke or cancel any award made to a
Participant hereunder.

 

Performance Measures

 

Four Plan financial performance measures, totaling 80% by weight of all
performance measures, are proposed for the 2012 performance period, as follows:

 

 

 

 



The Edelman Financial Group Page 2 of 8 2012 Executive Incentive Plan  

 





·Adjusted cash flow from operations1 (“ACF”) — weighted 30% (target — 110% of
2011 ACF).

·Client investment results — weighted 20% (target — change in adjusted 60/402 in
2012).

·Net new client money — weighted 20% (target— 4% increase over 2011 year-end
client assets).

·Expenses adjusted for non-recurring and extraordinary items as a percentage of
revenue — weighted 10% (target — no greater than 2011



 





The Plan performance targets will be proposed by the Plan Committee and approved
by the Committee as soon as possible after the beginning of each fiscal year.

 

The final 20% portion of the performance measures will be determined on a
discretionary basis by the Committee for the Chief Executive Officer and by the
Plan Committee for the other Participants and will be based on the degree to
which the executive has mastered the primary duties and responsibilities of his
or her present job.

 

TEFG performance calculations for the Plan shall exclude nonrecurring and
extraordinary items, which are defined at the sole discretion of the Committee.
Performance goals for SEIP awards may be adjusted during the year if a major
change occurs in the Company’s operations or capital structure, e.g., an
acquisition or merger. In addition to the SEIP targets, the Committee and the
Plan Committee jointly will establish minimum acceptable and outstanding Plan
goals, which are currently as follows:

 

·Minimum Acceptable — The TEFG performance level at or below which no incentive
will be paid is 75% of the SEIP performance measure target;

·Target — The TEFG performance level where the Plan adjustment factor is 1X,
with “X” equal to the target incentive, is 100% of the SEIP performance measure
target; and

·Outstanding — The TEFG performance level at or above which the Plan adjustment
factor is 2X, with “X” equal to the target incentive is 125% of the SEIP
performance measure target.

 

SEIP awards will be interpolated for actual performance falling closest to the
nearest 5% increment between any of the foregoing goals.

 

Exhibit 2 presents the performance matrix for calculating SEIP awards. This
performance matrix may be revised by the Plan Committee with approval of the
Committee if the Company’s business strategy and performance focus changes.

 

ROE Adjustment

 

The provisional SEIP awards as determined above will be adjusted depending on
the ratio of the Company’s net income from continuing operations before income
taxes to average total equity (i.e., net income from continuing operations
before income taxes divided by average total equity, the return on equity or
“ROE”); provided that net income may exclude extraordinary items (including, but
not limited to, goodwill impairment charges, expenses related to growth and
acquisition activities, and other extraordinary charges) as determined by the
Plan Committee, and average total equity will be the average of total equity at
December 31, 2011 and December 31, 2012. If ROE is less than 5.0%, the grant of
SEIP awards will be purely in the discretion of the Plan Committee. If ROE is
equal to or greater than 5.0% but less than 12.5%, SEIP awards will be paid at
the percentage shown below applied to each individual’s provisional award but
only up to a maximum of 100% of an individual’s targeted award opportunity. Only
if ROE equals or exceeds 12.5% may SEIP awards be paid at levels above 100% of
the targeted award opportunities.

 





 

 





1 Cash flow from operations will be adjusted by excluding from the calculation
any cash flow items related to (a) discontinued operations of the Company, (b)
marketable securities owned, (c) securities sold, not yet purchased, and (d)
other non-recurring and extraordinary items. 2   Investment performance of
portfolio invested 60% in Standard & Poors 500 Index and 40% in Barclay’s
Capital U.S. Aggregate Bond Index from January 1, 2012 to December 31, 2012,
less 50 basis points.

 





 

 









 







The Edelman Financial Group Page 3 of 8 2012 Executive Incentive Plan  

 

 



ROE Maximum % of Provisional Award 12.5% or greater No Limit 10.0%, but less
than 12.5% 100.0%3 9.0%, but less than 10.0% 90.0%3 8.0%, but less than 9.0%
80.0%3 7.0%, but less than 8.0% 70.0%3 6.0%, but less than 7.0% 60.0%3 5.0%, but
less than 6.0% 50.0%3 less than 5.0% Discretionary





  

SEIP award adjustments will be interpolated for actual ROE falling closest to
the nearest 0.1% increment between any of the foregoing goals for ROE falling in
the 5% to 10% range.

 

Form and Timing of Awards

 

SEIP award calculations will be finalized on or before Mach 30, 2013. All SEIP
awards will be paid in cash in quarterly installments in the year immediately
following a performance cycle, as follows:

 

·50% of the final award on March 31, 2013

·25% of the final award on August 15, 2013

·25% of the final award on November 30, 2013

 

In no event will any payment of an award be made subsequent to December 31,
2013.

 

In the case of a Change in Control (as defined in the Company’s Long-Term
Incentive Plan) prior to December 31, 2012, the Company may in its discretion
amend, suspend, or terminate the Plan. In the case of a Change in Control (as
defined in the Company’s Long-Term Incentive Plan) subsequent to December 31,
2012 and prior to November 30, 2013, all SEIP awards shall be paid in cash on
the effective date of such Change in Control. Notwithstanding the foregoing, if
and to the extent that any provision of this Plan or an award would cause a
payment of deferred compensation that is subject to Section 409A(a)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), to be made upon the
occurrence of a “Change in Control,” then such payment shall not be made unless
such “Change in Control” satisfies the requirements of Section 409A(2)(A)(v) of
the Code and applicable regulations and rulings thereunder.

 

Administrative Guidelines and Definitions

The Plan operates at the discretion of the Committee. The Committee has the sole
discretion to: (a) adopt such rules, regulations, agreements, and instruments as
it deems necessary to administer the Plan; (b) interpret the terms of the Plan;
(c) determine an employee’s eligibility under the Plan; (d) determine whether a
Participant is to receive an award under the Plan; (e) determine the amount of
any award to a Participant; (f) determine when an award is to be paid to a
Participant; (g) amend, suspend, or terminate the Plan, without notice; and (h)
take any and all other actions it deems necessary or advisable for the proper
administration of the Plan. The Committee may exercise considerable discretion
and judgment in interpreting the Plan, and adopting, from time to time, rules
and regulations that govern the administration of the Plan. Once the
Compensation Committee approves Plan Participants, award targets, and
performance goals, the Plan Committee is delegated authority to administer the
Plan. All decisions of the Committee and the Plan Committee are final,
conclusive, and binding on all parties, including the Company, its stockholders,
and employees.

 

·Employee Termination —

 

Termination during 2012. Except as expressly set forth below, in the event a
Participant’s employment with TEFG terminates for any reason prior to the end of
the workday on December 31, 2012, such Participant will be ineligible for any
award under the Plan. In other words, if a Participant is employed according to
Company records through the end of the workday on December 31, 2012, the
Participant will, subject to the following provisions, be eligible for any award
earned under the Plan for 2012.

 



 

3     % of Target Award Earned (Exhibit 2) may not exceed 100%.

 

 

 



    





The Edelman Financial Group Page 4 of 8 2012 Executive Incentive Plan  

 



Any Participant (or his or her estate) who ceases to be employed by the Company
prior to January 1, 2013, due to the Participant’s death, Disability, or
Retirement (as such terms are defined in the TEFG Long-Term Incentive Plan),
subject to the Participant’s execution of a waiver and release of claims in a
form and manner satisfactory to the Company, will be eligible to receive a SEIP
award based on an adjusted annual base salary amount, but otherwise in the same
manner, to the same extent, and at the same time as the Participant would have
received such SEIP award if such Participant’s employment had continued through
December 31, 2012 (i.e., based on achievement of applicable performance
measures). The Participant’s annual base salary will be the result of the
following formula: X × Y/12, where:

 

X = the Participant’s annual base salary as in effect as of the date of
termination of employment; and

Y = the number of calendar months the Participant was actively employed by the
Company during 2012, rounded up for any partial month.

 

Termination on or after January 1, 2013. Except as expressly set forth below, a
Participant who ceases to be employed by TEFG for any reason on or after January
1, 2013, will forfeit any unpaid SEIP award. Any Participant (or his or her
estate) who ceases to be employed by the Company subsequent to December 31,
2012, but prior to November 30, 2013, due to the Participant’s death,
Disability, or Retirement, subject to the Participant’s execution of a waiver
and release of claims in a form and manner satisfactory to the Company, will be
eligible to be paid all unpaid SEIP awards in the same manner, to the same
extent, and at the same time as the Participant would have been paid such SEIP
awards if such Participant’s employment had continued through November 30, 2013.

 

·New Hires — Employees must have a minimum of six months of service to be
eligible for an award, unless waived by the Plan Committee. SEIP awards for new
hires are earned on a pro-rata basis, based on their date of employment.

·Base Salary Rate — Base salary for SEIP award calculations shall be the
annualized base rate in effect on December 31, 2012.

·Support Documentation — The Chief Financial Officer of the Company shall be
responsible for maintaining all necessary support documentation regarding
performance and bonus calculations under the Plan.

 

Amendment

 

The Committee may at any time suspend, terminate, modify, waive, or amend any or
all of the provisions of this Plan; provided, however, that no such action shall
defer the payment of such awards, or accelerate the payment of such awards in a
manner that subjects such awards to the tax imposed under Section 409A of the
Code and the regulations thereunder (“Section 409A”).

 

Governing Law

 

The Plan is governed by the laws of the State of Texas.

 

Withholding Taxes

 

The Company has the right to make such provisions as it deems necessary or
appropriate to satisfy any obligations it may have under law to withhold
federal, state or local income or other taxes incurred by reason of payments
pursuant to the Plan.

 

Unfunded Program

 

Nothing contained in this Plan will be deemed to require the Company to deposit,
invest or set aside amounts for the payment of any awards. Participation in the
Plan does not give a Participant any ownership, security, or other rights in any
assets of the Company.

 

 

 

 





The Edelman Financial Group Page 5 of 8 2012 Executive Incentive Plan  

 





Section 409A

 

Notwithstanding anything to the contrary contained herein, this Plan is intended
to satisfy the requirements of Section 409A. Accordingly, all provisions herein,
or incorporated by reference, shall be construed and interpreted to satisfy the
requirements of Section 409A. Further, for purposes of Section 409A, each
payment of compensation under this Agreement shall be treated as a separate
payment of compensation.

 

Non-transferability of Awards

 

No award under this Plan, and no rights or interests therein, will be assignable
or transferable by a Participant (or legal representative).

 

Effective Date

 

This Plan is effective as of January 1, 2012, and continues until terminated,
suspended, modified, or amended by the Committee.

 

 

 



 





The Edelman Financial Group Page 6 of 8 2012 Executive Incentive Plan  

 



Exhibit 1

 

Proposed 2012 Participants and Award Targets 

 

Title Targeted Award Chairman 60% of TEFG salary Chief Executive Officer 60% of
TEFG salary President (if not also CEO) 60% of TEFG salary EVP Wealth
Management  80% of TEFG salary Corporate Chief Financial Officer 50% of TEFG
salary EVP Corporate 50% of TEFG salary EFS Chairman Chief Executive Officer 60%
of EFS salary

Chief Information Officer



50% of TEFG salary



Chief Communications Officer 50% of TEFG salary EFS  Chief of Staff
(w/Operations responsibility) 50% of EFS salary

  

 
 

 







The Edelman Financial Group Page 7 of 8 2012 Executive Incentive Plan  

 

Exhibit 2



Proposed 2012 Performance Goals and Weights

Versus Award Opportunity Earned





Level of Performance Achievement Adjusted Cash Flow from Operations Client
Investment Results Net New Client Money Expenses as Percentage of Revenue %  of
Target Award Earned Discretionary               (Weight) (30%) (20%) (20%) (10%)
  (20%)               Outstanding 125% 125% 125% 75% 200% 100%   120% 120% 120%
80% 180%

[image_003.jpg] 



  115% 115% 115% 85% 160%   110% 110% 110% 90% 140%   105% 105% 105% 95% 120%
Target 100% 100% 100% 100% 100%   95% 95% 95% 105% 80%   90% 90% 90% 110% 60%  
85% 85% 85% 115% 40%   80% 80% 80% 120% 30% Min Acceptable 75% 75% 75% 125% 20%
  >75% >75% >75% <125% 0% 0%



 

 

 

 







The Edelman Financial Group Page 8 of 8 2012 Executive Incentive Plan  

 

 

Exhibit 3

Sample Award Calculation

 

Assumptions:

Executive’s current salary is $200,000.

Targeted Plan award is 40% of salary or 80,000.

Targeted TEFG performance goals achieved:

• 110% of Cash Flow target, providing 140% of targeted award segment;

• 100% of Client Investment Results target, providing 100% of targeted award
segment;

• 90% of Net New Client Money target, providing 60% of targeted award segment;

• 90% of Expenses as Percentage of Revenue target, providing 140% of targeted
award segment; and

• Plan Committee awards 100% of targeted amount based on personal goal
achievement;

• ROE as adjusted is 9.1%.

 

Calculations:

Current Salary: $200,000

Incentive Target Percent: x .40

Incentive Target Amount: $80,000

                A. Component for TEFG Cash Flow:                     Incentive
Target:   $80,000                         Cash Flow Performance Adjustment:    x
1.40                         Non-weighted Cash Flow Allocation:       $112,000  
                  Cash Flow Weighting:           x .30      Weighted TEFG Cash
Flow Component:           $33,600               B. Component for Client
Investment Results (CIR):                     Incentive Target:   $80,000      
                  CIR Performance Adjustment:    x 1.00                        
Non-weighted CIR Allocation:       $80,000                     CIR Weighting:  
        x .20      Weighted CIR Component:           $16,000               C.
Component for Net New Client Money:                     Incentive Target:  
$80,000                         New Client Money Performance Adjustment:    x
.60                         Non-weighted New Client Money Allocation:      
$48,000                     New Client Money Weighting:           x .20     
Weighted Net New Client Money Component:           $9,600               D.
Component for Non-Recurring & Extraordinary Item (NREI) Expense Ratio:        
Incentive Target:   $80,000                         NREI Performance
Adjustment:    x 1.40                         Non-weighted NREI Allocation:    
  $112,000                     NREI Weighting:           x .10      Weighted
NREI Expense Ratio Component:           $11,200               E. Component for
Personal Goal (PG) Achievement:         Incentive Target:   $80,000        
                PG Performance Adjustment:    x 1.00                        
Non-weighted PG Allocation:       $80,000                     PG Weighting:    
      x .20      Weighted Personal Goal Component:           $16,000            
  F. Total Prospective Plan Award:           $86,400                 Percent of
Targeted Award Opportunity:            108%               G.    ROE Adjustment:
            ROE, as adjusted 9.1%             ROE Adjustment factor 91%        
            Total Plan Award, as adjusted:   ($86,400/108% * 100%) * 91% $72,800
              H.    Payout Schedule:                     First Installment on
March 31, 2013       $36,400             Second Installment on August 15, 2013: 
      $18,200             Third Installment on November 30, , 2013:      
$18,200                 $72,800





 

